Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Sun (US 8517664) and Ibaraki (US 9003791) which teaches a method for a compressor comprising flowing intake air in a first direction through a casing to an impeller of a compressor via an inner channel and selectively flowing intake air by a movable sleeve. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, selectively flowing intake air from the casing through a first chamber in an opposite, second direction, the first chamber circumferentially surrounding the casing and the inner channel; and selectively flowing intake air in the first direction through a second chamber to the impeller, the second chamber circumferentially surrounding the first chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745